1 37% Aerospace Greg Steiner 2 Aerospace Snapshot •Self-lube airframe bearings •Traditional airframe bearings •Flexible drive systems •Engineered design and testing •Tooling and design & manufacture •Advanced machining •Composite aerostructure manufacturing •Complex assembly •Helicopter MRO and support •Bomb and missile safe and arm fuzing devices •High precision measuring systems •Memory products Aerosystems Jim Larwood Kaman Aerospace Group Fuzing and Precision Products Jerry Ricketts Specialty Bearings and Engineered Products Rob Paterson 3 Aerospace Profile FY2013 Sales by FY2014(p) Net Sales $640M - $660M FY2014(p) OI% Range16.5% - 16.7% Financial Summary Technology Profile 4 Aerospace Financial Performance Revenue Growth Adj. EBITDA * Growth $ in millions 5 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 Aircraft Programs/Capabilities 1. Doors 2. Nose landing gear 3. Engine/thrust reverser 4. Flight controls 5. Flaps 6. Main landing gear 7. Rudder 8. Horizontal stabilizer Bearing Products Other Products 9. Door assemblies 10. Top covers 11. Fixed leading edge 12. Fixed trailing edge 13. Winglets 14. Wing structures, flaps, slats 15. Access doors 16. Nacelle components 6 1 4 1 2 3 5 6 6 6 7 Aircraft Programs/Capabilities 1. Flexible drive systems 2. Flight control bearings 3. Landing gear bearings Bearing Products Other Products 4. Manufacture and assembly of tail rotor pylon 5. Blade manufacture, repair and overhaul 6. Manufacture and subassembly of cabins and structures 7. Manufacture of cockpit 7 Environment - Overall Aircraft Production Source : Forecast International Growth in Commercial Airliners Stability in Key Defense Programs 8 1 Part 1 Supplier 4,400 Parts 100+Suppliers Environment - Supplier Consolidation AH-1Z Cabin 9 Cost Pressures • Requiring 15% price reductions over 5 yrs. • Companies not complying are put on a “no fly list” - barred from bidding on new business 10 Aerospace Strategy 11 Driving Operational Efficiencies •Commitment to lean manufacturing, continuous improvement, automation, and operational excellence •Extensive program management training and certification to manage costs and drive efficiencies •Offering lower cost alternatives for customers –Mexico, India JV •Common Aerosystems ERP system is a key enabler of consolidation and long-term cost reduction –Back office –Supply chain –Management structure 12 Market Leading Self-Lube Airframe Bearing Product Lines Proprietary Technology Material Science Capability Operational Excellence KAron®•KAflex®•Tufflex® •New Technologies •New Products •Customization •Customer Intimacy •Work Force •Lean •Automation World Class Performance 13 Solid Positions on the Largest Commercial Platforms A380 A350 A320 14 Increasing Penetration on New Platforms in Specialty Bearings Airbus A400M Boeing 787 Virginia Class Airbus A350 Agusta Westland 169 Gulfstream G650 15 Fuzing Products HARPOON MAVERICK AMRAAM FMU-139 TOMAHAWK JPF STANDARD MISSILE SLAM-ER SLAM-ER AMRAAM TOMAHAWK STANDARD MISSILE AGM-65M AMRAAM On a Majority of U.S. Weapon Systems 16 •U.S. Air Force (USAF) bomb fuze of choice •USAF inventory levels well below desired quantity, foreign orders and U.S. Navy provide additional opportunities •USAF contract extends sole source position into 2017 •Backlog of over $100 million •27 foreign customers •System reliability exceeds 98% and field reliability is greater than 99% Bomb Compatibility -JDAM -Paveway II and III -GBU-10, 12, 16, 24, 27, 28, 31, 32, 38, 54 -BLU-109, 110, 111, 113, 117, 121, 122, 126 -MK82/BSU-49, MK83/BSU-85, MK84/BSU-50 JPF Program 17 JPF Lot Acceptance Test Reliability Value Engineering and Operational Excellence Continually Improving Performance 18 JPF Field Reliability Outstanding Operational Reliability 19 Aerosystems Composite Structures Air Vehicles & MRO Structures & Assembly Engineering Services ü Structures design ü Composite mfg ü Machining ü Forming ü Details mfg ü Assembly ü Tooling - mold and assembly ü Low cost manufacturing ü Certification support ü MRO/aftermarket support Mold, Assembly Tooling Synergies through common ERP “One Stop Shopping” 20 Aerosystems A330 Composite Wing Panels H-60 Integrated Cockpits AH-1Z Cabin Manufacturing and Assembly Unmanned K-MAX® A-10 Flight Control Surfaces G280 Aileron and Winglet 21 “One Kaman” andBusiness Development •Unified approach to business development representing the complete Kaman suite of products and services •Regional sales directors are the cornerstone –Senior, seasoned sales executives with broad contacts and industry knowledge –Geographically located near major customers –Increases customer intimacy for an earlier, more proactive approach to new opportunities •Transforms us to “influencing” from “reactive” 22 Driving Growth Through New Programs 747-8 wing-to-body fairing G280 winglet A350 airframe bearings AH-1Z cabin G7000/G8000 fixed leading edge Learjet 85 composite door P-8 composite operator stations 23 Opportunities Navy Programmable Fuze Commercial K-MAX® Unmanned K-MAX® SH-2 Opportunities Measuring Structures Programs Scorpion 24 Summary •Market conditions and competitive positions should enable mid to high single digit commercial growth rates •Defense is program dependent and opportunities remain •Targeting 3%-6% annual sales growth over the next five years •We expect to be able to maintain high-teen margins –Growing commercial mix –Higher value added content –Continuous improvement culture –ERP cost synergies
